                  Case 2:21-mj-30064-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 02/08/21 Telephone:
                                                       Matthew Roth              Page 1 of   7 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Matthew Rummel                Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan
                                                                                         Case: 2:21−mj−30064
United States of America                                                                 Assigned To : Unassigned
   v.
                                                                                         Assign. Date : 2/8/2021
Jimmie Lee TURNER III                                                    Case No.        Description: USA v. JIMMIE LEE
                                                                                         TURNER III (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             December 15, 2020              in the county of                 Wayne      in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                   Code Section                                          Offense Description
18 U.S.C. 922(g)(1)                                   Felon in possession of a firearm
18 U.S.C. 922(o)                                      Possession of a machine gun




          This criminal complaint is based on these facts:
See attached AFFIDAVIT.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                     Matthew Rummel, Special Agent (ATF)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:      February 8, 2021                                                                  Judge’s signature

City and state: Detroit, Michigan                                    Hon. Kimberly Altman, United States Magistrate Judge
                                                                                           Printed name and title
   Case 2:21-mj-30064-DUTY ECF No. 1, PageID.2 Filed 02/08/21 Page 2 of 7




                AFFIDAVIT FOR A CRIMINAL COMPLAINT

      I, Matthew Rummel, being first duly sworn, hereby depose and state as

follows:

                   INTRODUCTION AND BACKGROUND

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF), and have been since September 2014. I am currently

assigned to the Detroit Field Division. Prior to joining the ATF, for eight years, I

was as a State Parole Agent with the Michigan Department of Corrections. For

four years, I was a State Parole Agent assigned to a multi-jurisdictional task force

made up of federal, state, and local law enforcement agencies.

      2.     I have a Bachelor’s degree in criminal justice, and I am a graduate of

the Federal Law Enforcement Training Center Criminal Investigator School and

ATF’s Special Agent Basic Training school. I have participated in numerous

investigations involving firearms, narcotics trafficking by armed individuals, fraud,

robberies, assaults, homicides, and criminal street gangs. I have been the affiant on

numerous federal search warrants and federal criminal complaints.

      3.     I submit this affidavit in support of a criminal complaint charging

Jimmie Lee TURNER III, DOB XX/XX/1995 with violations of 18 U.S.C. §§

922(g)(1) and (o) for possessing a firearm as a felon and for possessing a machine
   Case 2:21-mj-30064-DUTY ECF No. 1, PageID.3 Filed 02/08/21 Page 3 of 7




gun, to wit: a Glock, model 17, 9mm caliber pistol equipped with a Glock

conversion switch which rendered the firearm fully automatic.

      4.     This affidavit is based upon information I have gained from my

investigation, my training and experience, and from information provided by law

enforcement officers and others who have personal knowledge of the events and

circumstances described herein. The information set forth in this affidavit is

offered for the limited purpose of establishing probable cause and does not include

all the information known to law enforcement related to this investigation.

                               PROBABLE CAUSE

      5.     On December 15, 2020, at approximately 4:00 p.m., Jackson Police

Officers were dispatched to 909 E. Porter, Apartment 3B, Jackson, Eastern District

of Michigan, for a property security check.

      6.     Upon arrival, the officers met with the property manager. The manger

reported that Apartment 3B was abandoned. She attempted to change the locks

when she heard noises coming from within the apartment. Unsure if the voices

were trespassers, and based on prior experiences with the previous renters, the

manager did not feel comfortable approaching the unit without being accompanied

by the police.

      7.     Officers walked down the hallway and approached apartment 3B,

which was located on the third floor. The manager remained on the ground level of

                                          2
   Case 2:21-mj-30064-DUTY ECF No. 1, PageID.4 Filed 02/08/21 Page 4 of 7




the apartment complex, near the vestibule/ entrance area. Officers heard voices

talking, laughing, and playing music inside the unit. Officers knocked and

announced, “Police, open up.” No one answered the door. Moments later, the

manager said, “you got someone trying to climb out.” Officers ran to the outside of

the complex, toward the apartment window for 3B. They observed Jimmie Lee

TURNER III hanging from the third story balcony, trying to scale down the side of

the building. Directly below TURNER, on the grass under the balcony, was a

Glock, Model 17, 9mm, bearing serial number BNHG560, with an extended

magazine, loaded with thirty live rounds, including one in the chamber. The

firearm was equipped with a green laser sight and a machinegun conversion kit.

      8.     The police confronted TURNER while he hung from the balcony.

TURNER then climbed back up the balcony and into Apartment 3B. TURNER

opened the apartment door and stuck his head into the hallway. TURNER was met

by a police officer who ordered him to the ground and detained him.

      9.     Before the firearm was secured from the ground under the balcony, it

was examined with a thermal image camera (FLIR). The firearm showed a heat

signature much greater than the ambient temperature of 30 degrees Fahrenheit.

      10.    Ambient temperature refers to the average air temperature

surrounding an object or person whether inside or outside. The firearm’s higher

heat signature reflected that the firearm had not been in that location long enough

                                          3
    Case 2:21-mj-30064-DUTY ECF No. 1, PageID.5 Filed 02/08/21 Page 5 of 7




to cool to the ambient temperature. The firearm’s much higher heat signature

temperature strongly suggested that, just prior to being found on the ground, the

firearm was in a significantly warmer environment. Given the circumstances, it is

very likely that the firearm was inside a heated area or on a person’s body just

before it was found outside. The firearm also had grass and dirt inside the barrel.

This was indicative of the firearm being thrown or dropped on the ground in that

location with enough force to collect grass and dirt inside the barrel. If the firearm

was gently placed on the ground, grass and dirt would not be found inside the

barrel.

      11.    Once TURNER was secured, two additional occupants - Jeffery Jones

and Kennedy Branch - were ordered out of the apartment and detained. Jones and

Branch were advised of their Miranda Rights, waived their rights, and agreed to

speak with the police.

      12.    Jones reported that he had no knowledge of any firearms. He agreed

to allow the police to collect his DNA. Jones explained that when the police were

knocking on the door, TURNER told him not to open the door.

      13.    Branch reported that she had no knowledge of any firearms. She also

gave consent for the police to collect her DNA.

      14.    TURNER had an outstanding felony warrant for armed robbery in

Jackson, Michigan, and was arrested. The felony warrant for armed robbery was

                                           4
   Case 2:21-mj-30064-DUTY ECF No. 1, PageID.6 Filed 02/08/21 Page 6 of 7




based on an incident that occurred on or about November 12, 2020, in Jackson.

Police reports reflected that the victim of the robbery was held at gun point and

robbed of money, narcotics, and a cell phone. Attempts to take the victim to

another location were thwarted when the victim escaped. TURNER was identified

by the victim as one of the individuals involved in the armed robbery, and the

person who pointed a gun at his face when demanding his money. The victim

described TURNER’s gun as a black, semi-auto handgun, with a green laser. The

armed robbery charges were dismissed when the victim asserted his Fifth

Amendment and refused to testify at the preliminary examination. However, the

victim’s description of the firearm used by TURNER in the robbery matched the

description of the firearm, which was found on the ground below the balcony from

which TURNER attempted to climb down, when the police officers knocked on

Apartment 3B.

      15.    I have consulted with ATF Special Agent Michael Bolf, an interstate

firearms nexus authority. Based on the description of the firearm, Special Agent

Bolf determined that the firearm was manufactured outside the state of Michigan

and therefore previously traveled in interstate commerce. Furthermore, the

conversion kit on the firearm, also known as a “Glock switch,” allows the firearm

to shoot automatically, more than one shot, without manual reloading, by a single

function of the trigger, as defined under 26 U.S.C. § 5845(b).

                                          5
   Case 2:21-mj-30064-DUTY ECF No. 1, PageID.7 Filed 02/08/21 Page 7 of 7




      16.   I have queried the computerized criminal history associated with

TURNER, which revealed that in 2016, TURNER was convicted in the United

States District Court for the Eastern District of Michigan under 18 U.S.C §

922(g)(1), as a felon in possession of a firearm. TURNER is currently on

supervised release for that offense. TURNER, therefore, knows that he is a felon.

                                 CONCLUSION

      17.   Probable cause exists that Jimmie Lee TURNER III, violated 18

U.S.C. §§ 922(g)(1) and (o) for possessing a firearm as a felon and for possessing a

machine gun, to wit: a Glock, model 17, 9mm caliber pistol equipped with a

Glock conversion switch, which rendered it fully automatic.

                                             Respectfully submitted,


                                             Matthew Rummel, Special Agent
                                             Bureau of Alcohol, Tobacco, Firearms
                                             and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.


____________________________________
HON. KIMBERLY ALTMAN
UNITED STATES MAGISTRATE JUDGE
   Date: February 8, 2021




                                         6
